DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-8, 10-13 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0048140 to Yenici in view of JP-H10-077302 to Morinaga.
Regarding Claims 1, 4-8, 10-13 and 20-22
	Yenici teaches a fabric woven with warp and weft yarns having a front and back side wherein at least a first plurality of warp and weft yarns form a base layer, and a second plurality of warp and weft yarns form an additional layer of loop portions on at least one of the sides of the base fabric (Yenici, abstract). Yenichi teaches that the warp and weft yarns may be hydrophilic yarns such as cotton (Id., paragraph [0046]). Yenichi teaches that the second plurality of weft yarns floats over at least 6 warp yarns such as 11 (Id., claim 1, figure 1). Yenichi teaches that the weft yarns may be made from different material from the warp yarns and where the yarns may comprise natural yarns such as cotton (Id., claim 1, paragraph [0046]). Yenichi teaches that the fabric may be a denim fabric comprising elastic fibers (Id., paragraph 
	Yenichi does not appear to teach a biopolymer coating. However, Morinaga teaches a bacterial cellulose coating composition for use in coating fabric substrates (Morinaga, Derwent Abstract). Morinaga teaches that the coating may be impregnate the fabric substrate which would necessarily result in “said loop portions extending into said biopolymer layer” (Id., paragraphs [0022]-[0025]). Morinaga teaches that the coating improves glossiness and texture of the substrates and increases water-repellency and strength (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the fabric of Yenichi and to apply the bacterial cellulose coating of Morinaga, motivated by the desire to from a conventional textile having improved texture, water repellency and strength. 
	Regarding the additional loop layer forming the front or back side of the fabric. This limitation does not further impart a structural difference to the invention. As long as one or both faces comprise the loop layer the limitation is met since “front” and “back” are relative terms and such a fabric or garment may be flipped or turned inside out and used in any special arrangement which suits them. 
The limitations of “being obtained from microorganisms” and “produced directly on said fabric,” are product by process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. Applicant argues the coating of Morinaga would not result in said loop portions extending into said biopolymer layer. Examiner respectfully disagrees. As set forth above, Morinaga teaches that the coating may be impregnate the fabric substrate which would necessarily result in “said loop portions extending into said biopolymer layer” (Id., paragraphs [0022]-[0025]). Impregnation necessarily requires the coating material to surround and immerse the individual fibers of the substrate component. 
Applicant argues that since the degree of polymerization is much higher before solubilizing, and since Morinaga teaches solubilizing the coating the prior art and claimed invention are not identical nor only slightly different than the claimed composite fabric. 
Applicant argues that the solubilized biopolymer layer of Moringa has a very different structure form the coating obtained by the claimed invention. Examiner respectfully disagrees. Applicant states that the polymerization degree of the present invention is not limited (Applciant’s arguments page 10 –page 11). Since Applicant states that polymerization degree which is determined by the solubilization process performed in the prior art does not alter the invention or prevent it from performing its intended function, it follows that the product-by-process limitations do not provide a structural differentiation between the claimed invention and that of the prior art. 

Claims 1 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US Pub No. 2013/0048140 to Yenici in view of WO-2011/012934 to Pascoal Neto.
Regarding Claims 1 and 24
	Yenici teaches a fabric woven with warp and weft yarns having a front and back side wherein at least a first plurality of warp and weft yarns form a base layer, and a second plurality of warp and weft yarns form an additional layer of loop portions on at least one of the sides of the base fabric (Yenici, abstract). Yenichi teaches that the warp and weft yarns may be hydrophilic yarns such as cotton (Id., paragraph [0046]). Yenichi teaches that the second plurality of weft yarns floats over at least 6 warp yarns such as 11 (Id., claim 1, figure 1). Yenichi teaches that the weft yarns may be made from different material from the warp yarns and where the yarns may comprise natural yarns such as cotton (Id., claim 1, paragraph [0046]). 
	Yenichi does not appear to teach a biopolymer coating. However, Pasciak Neto teaches a bacterial cellulose containing coating composition for use in coating fabric substrates (Pasciak Neto, abstract, paragraph [0001]). Pasciak Neto teaches that the coating  is applied to the surfaces of the fabric substrate which would necessarily result in “said loop portions extending into said biopolymer layer” (Id., paragraphs [0022]-[0025]). Morinaga teaches that the coating improves glossiness and texture of the substrates and increases water-repellency and strength (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the fabric of Yenichi and to apply the bacterial cellulose coating of Morinaga, motivated by the desire to from a conventional textile having improved texture, water repellency and strength. 
	Regarding the additional loop layer forming the front or back side of the fabric. This limitation does not further impart a structural difference to the invention. As long as one or both faces comprise the loop layer the limitation is met since “front” and “back” are relative terms and such a fabric or garment may be flipped or turned inside out and used in any special arrangement which suits them. 
The limitations of “being obtained from microorganisms” and “produced directly on said fabric,” are product by process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786